Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered May 29, 1990, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent terms of imprisonment of 12V¿ years to life, unanimously affirmed.
Defendant’s conviction for robbery under the theory that his accomplice caused physical injury to a person who was not a participant in the crime is supported by the evidence. The proof of the injury, a bleeding, "open” cut above the eye, was not "incidental” (People v McDowell, 28 NY2d 373, 375). Nor does defendant demonstrate that the prosecutor used his peremptory challenges in a racially discriminatory manner (People v Jenkins, 75 NY2d 550, 559; People v Scott, 70 NY2d 420, 425). We find no abuse of discretion in the sentence. Concur—Milonas, J. P., Wallach, Ross, Asch and Smith, JJ.